Citation Nr: 0633858	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder, 
claimed as residuals of a lumbosacral strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from February 1945 until 
October 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board first considered this appeal in December 2005 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The October 1998 rating decision denying claims for 
entitlement to service connection for a back condition is 
final.  

2.  The evidence associated with the claims file subsequent 
to the October 1998 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for a low back disorder and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence received since the final October 1998 determination 
wherein the Board denied the veteran's claim of entitlement 
to service connection for a back condition is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The veteran seeks service connection for a back condition, 
initially claimed as a sprained back.  A claim for service 
connection for a back condition was previously considered and 
denied by the RO in rating decisions dated in October 1945, 
October 1947, September 1948, April 1950, July 1982, December 
1985, September 1996, April 1998 and October 1998.  
Additionally, the claim had previously been appealed to the 
Board and was denied in an August 1950 decision.  Concerning 
the most recent denial by an October 1998 rating decision, 
the veteran submitted a timely Notice of Disagreement.  A 
Statement of the Case was issued in February 1999.  The 
veteran, however, did not perfect the appeal and as such the 
October 1998 rating decision is final.  38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, 
or undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In a January 2006 letter, the Appeals 
Management Center advised the veteran that the claim for 
service connection for a back condition was previously denied 
and had become final.  The AMC defined the terms new and 
material and explained that the claim was denied because 
although service medical records revealed an initial 
diagnosis of lumbosacral strain, the diagnosis was later 
changed to a finding that there was no low back disorder and 
that the veteran had been discharged for being 
temperamentally unsuited for service.  The AMC indicated that 
the evidence submitted must relate to this fact in order to 
be new and material.  This notification letter satisfies the 
requirements of Kent.    

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At that time of the October 1998 rating decision the evidence 
of record consisted of service medical records, private 
medical records, VA outpatient treatment records and lay 
statements from the veteran's spouse and sister-in-law.  
Subsequently, the veteran submitted additional VA outpatient 
treatment records and private medical records.  

The evidence submitted subsequent to the October 1998 rating 
decision is new, in that it was not previously of record.  
However, the newly submitted evidence is not material.  In 
October 1998, the claim was denied as there was no new and 
material evidence to reopen the claim for benefits.  The 
rating decision specifically noted that there was no evidence 
of a chronic back disability during service or shortly 
following service.  The claim for benefits had previously 
been considered by the Board and denied in an August 1950 
decision which found that the back injury during service was 
acute and transitory and there was no evidence of a chronic 
back disability during service or after separation from 
service.  In other words, the claim was denied as there was 
no evidence the back injury in service resulted in continuous 
symptomatology and was therefore a chronic condition, or 
alternatively, no evidence of a nexus linking any current 
disability to the acute injury during service.

The majority of the evidence submitted since the October 1998 
decision, including private medical records of D.N.F., M.D., 
concerns medical conditions other than the claimed back 
condition and is therefore not probative.  Other records 
submitted are duplicative of records which were already 
associated with the claims file, such as copies of service 
medical records or the veteran's discharge certificate.  

While there are a handful of medical records which reflect a 
back condition, none of these records relates the current 
back condition to any incident in service, and they are 
therefore not material.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  For example, the records dated in June 2004 and 
August 2004 described the condition as osteopenia.  These 
records do not suggest the osteopenia is related to the acute 
injury during service.  Nor does the evidence submitted 
document continuous symptomatology for a back condition since 
the veteran's discharge from service.  Thus, the additional 
evidence is not "material" because the evidence does not 
relate to the unestablished elements of a chronic disability 
during service or a medical nexus between a current 
disability and service.

The additional evidence received since the October 1998 
rating decision therefore does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a back condition is not reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a low back disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


